WISDOM, Circuit Judge
(dissenting) :
The district court held that 32 C.F.R. § 1622.30, which denied eligibility for a III-A deferment to recipients of graduate study deferments, went beyond the authority granted to the President by statute. In reaching this decision, the *1070district court relied heavily on Gregory v. Hershey, E.D.Mich.1969, 311 F.Supp. 1. That case has since been reversed. Gregory v. Tarr, 6 Cir. 1971, 436 F.2d 513.
In Gregory v. Tarr, the Sixth Circuit determined that the availability of pre-induction judicial review depended on whether the regulation was inconsistent with the statute. Thus the question of availability of judicial review hinged on the issue which determines the merits of this case. For this reason, the decision of this Circuit in Pasquier v. Tarr, 5 Cir. 1971, 444 F.2d 116, which adopts the position of Gregory v. Tarr, is pertinent here.
The decision of the Sixth Circuit seems to me to be reasonable. Section 4(a) of the draft act authorizes the induction of persons into the Armed Forces by the President. The Act also authorizes the granting of various deferments. These deferments fall into two types:
(1) statutorily mandatory deferments, such as Sections 6(h) (1) (“ * * * the President shall * * * provide for the deferment * * * of persons satisfactorily pursuing a full-time course of instruction * * * and who request such deferment * * *; and 6(i) (2) (“Any person who is satisfactorily pursuing a full-time course of instruction * * * shall, upon the facts being presented to his local board, be deferred. * * * ”); in these eases a registrant is directly granted a deferment by Congress if he takes certain prescribed actions ;
(2) statutorily discretionary deferments such as Section 6(h) (2) (“* * * the President is authorized * * * to provide for the deferment * * * of any or all categories of persons * * * whose activity in graduate study * * * is found to be necessary to the maintenance of the national health, safety or interest * *” and “* * * the President is also authorized * * * to provide for the deferment * * * of any or all categories of persons who have * * * wives and children * * * ” ; these deferments are dependent on the guidelines established by the President.
The deferment claimed in this case is of the discretionary type. The appellants’ argument is that because Congress explicitly prohibited those receiving undergraduate (statutorily mandatory) deferments from later receiving fatherhood deferments it implicitly negatively required that if the President established any fatherhood deferments at all, he must not prohibit them to those who have received graduate study deferments.
This negative-inference argument is unpersuasive. The statute authorized the President to withhold fatherhood deferments from those who had previously received graduate study deferments. This interpretation is reasonable in light of Congressional concern with the pyramiding of deferments.
I agree with the reasoning of the Sixth Circuit:
* * * [T] he Act does not * * * create a graduate or fatherhood deferment by its own force alone. Rather, in section 6(h) (2) of the Act, the President is authorized to provide for the deferment of graduate students “under such rules and regulations as he may prescribe * * * ” The same paragraph further provides that: “* * * [T]he President is also authorized, under such rules and regulations as he may prescribe, to provide for the deferment * * * of any or all categories of persons who have children, or wives and children, with whom they maintain a bona fide family relationship in their homes.” (Emphasis added.) Thus both the graduate student deferment *1071and the fatherhood deferment are matters of Executive grace which can be made subject to any reasonable conditions, rather than matters of statutory right. The Executive has exercised its discretion to provide for both graduate deferments and fatherhood deferments, but has pre-condi-tioned the latter deferment on not having requested and received a graduate student deferment so as to preclude the “pyramiding” of deferments into complete exemption form military service. Clearly, the exercise of this discretion, expressly bestowed upon it by Congress does not involve the Executive or the Selective Service System in conduct unauthorized by statute * * * 436 F.2d at 516-517.
The district court relied on cases involving the availability of I-S deferments for those who have had graduate study deferments. Those cases are distinguishable. The I-S deferment is a statutorily mandatory deferment; the statutory section creating it did not exclude those who had received graduate study deferments. The courts there were dealing with an ambiguous statute. Here the statute grants the President authority to create fatherhood deferments and to limit their availability “to any and all categories of persons”. Also the I-S deferment simply allows a student to complete an academic year before induction. This is far different from a III-A fatherhood deferment, which allows an individual to pyramid deferments in order to completely escape induction. Such pyramiding is exactly what Congress was trying to end.
Hunt v. Local Board No. 197, 3 Cir. 1971, 438 F.2d 1128 is unpersuasive. The opinions of the Judges in Hunt did not discuss the merits of the validity of the regulation. They cited the district court opinion in Gregory v. Hershey; they did not take into consideration Gregory v. Tarr.
With all due respect to my colleagues, it seems to me that it is inconsistent with the legislative purpose to hold that this regulation was prohibited by the statute. Congress intended to end pyramiding of deferments. Since Congress statutorily assured an undergraduate study deferment it was appropriate to include an explicit prohibition of fatherhood deferments for those who had received undergraduate deferments. Congress did not statutorily create graduate or fatherhood deferments. It left the creation and limitation of these deferments up to the President. Since Congress did not create the deferments, it was natural that Congress did not describe the relationship between them. I cannot agree that this legislative silence, when coupled with Congress’ explicit prohibition on granting fatherhood deferments to those with undergraduate study deferments, required the President to allow those who had received graduate study deferments to be eligible for any fatherhood deferments he created. The explicit discretion delegated to the President to define those eligible for any fatherhood deferment militates against any finding of such an implicit, negative pregnant.
I respectfully dissent.